Citation Nr: 1512021	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO. 13-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for right lower extremity neuropathy, as due to herbicide exposure.

2. Entitlement to service connection for left lower extremity neuropathy, as due to herbicide exposure.

3. Entitlement to service connection for right upper extremity neuropathy, as due to herbicide exposure.

4. Entitlement to service connection for left upper extremity neuropathy, as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

The Veteran has asserted that his bilateral upper and lower peripheral neuropathy is the result of exposure to herbicides while serving along the DMZ in Korea.  The Veteran's personnel records confirm that he was a member of the 2nd Battalion, 72nd Armor division.  This division has been confirmed by the Department of Defense as being stationed along the DMZ during the qualifying time period.  38 C.F.R. § 3.307(a)(6)(iv).  The Board therefore finds that the Veteran was likely exposed to herbicides while in service.

However, the record does not reflect that his symptoms began within one year of his last exposure, as required for presumptive service connection under 38 C.F.R. 3.309.  Nonetheless, the Veteran is still entitled to pursue his claim on a theory of direct service connection.  In this regard the Board notes that the record is negative for a medical opinion.  As such, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from May 2012 to the present.  All attempts to locate these documents should be recorded.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral upper and lower peripheral neuropathy.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be accomplished.  After examination and review of all of the evidence the examiner is to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed bilateral upper and lower peripheral neuropathy was caused by or is otherwise related to service, to include exposure to Agent Orange.

A complete rationale must be provided for any opinion offered.

2. Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).

3. After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claim considering all the evidence of record.  If the benefits requested on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




